Exhibit 10.1

EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is made as of the 1st day of August,
2014, between Body Central Corp. (the "Company"), and Richard L. Walters (the
"Executive").


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on June 30, 2014 (the "Commencement
Date") on the terms contained herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Employment.
(a)Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the Commencement
Date and continuing for a five-year period (the "Initial Term"), unless sooner
terminated in accordance with the provisions of Paragraph 3; with such
employment to automatically continue following the Initial Term for successive
additional one-year periods in accordance with the terms of this Agreement (each
a "Renewal Term") unless either party notifies the other party in writing of its
intention not to renew this Agreement at least sixty (60) days prior to the
expiration of the Initial Term or any Renewal Term (collectively referred to as
the "Term"). The temporal Terms of this Agreement serve only to identify the
terms and conditions of Executive’s employment, and are not intended to
guarantee Executive any specific period of employment, or establish anything but
an at-will employment relationship. The Restrictive Covenants and other
obligations in Paragraphs 4 through 8 shall survive the expiration or
termination of this Agreement, including those relating to pay upon termination
of employment.
(b)Position and Duties. During the Term, the Executive shall serve as Executive
Vice President and Chief Financial Officer (“CFO”) of the Company reporting
directly to the Chief Executive Officer (“CEO”) with an open door to the Board
of Directors. Executive shall have responsibilities and duties consistent with
the position of CFO and such additional duties as may from time to time be
prescribed by the Chairman of the Board of Directors of the Company (the
"Board"), the CEO or other authorized executive, provided that such duties are
consistent with the level of the Executive's position or other positions that
the Executive may hold from time to time. In addition, the Executive shall have
responsibility for the Company's Corporate Facilities and Information Technology
functions and shall serve as a member of the Real Estate Committee. During the
Term, the Executive shall report to the Company's CEO. The Internal Audit
function of the Company shall report to the Executive administratively, but
shall report directly to the Audit Committee Chairperson. The Executive shall
devote the Executive's full working time and efforts to the business and affairs
of the Company. Notwithstanding the foregoing, the Executive may serve on other
boards of directors, with the written approval of the Board, or engage in
religious, charitable or other community activities as long as such services and
activities are disclosed to the Board and do not materially interfere with the
Executive's performance of the Executive's duties, responsibilities and
obligations to the Company under this Agreement or otherwise.
2.Compensation and Related Matters.

1



--------------------------------------------------------------------------------

Exhibit 10.1

(a)    Base Salary. The Executive's initial base salary shall be based on an
annual rate of $358,500 subject to all legally required deductions. The
Executive's base salary rate shall be evaluated from time-to-time, and at least
annually in conjunction with the Executives Annual Performance Evaluation by the
Compensation Committee of the Board (the "Compensation Committee") to determine
if adjustments are to be made based on the Executive’s job performance, the
performance of the Company, or any other business considerations. The annual
base salary rate in effect at any given time is referred to herein as "Base
Salary." The Base Salary shall be payable in a manner that is consistent with
the Company's usual payroll practices for senior executives.
(b)    Annual Performance Based Bonus. During the Term, the Executive shall be
eligible to receive annual performance bonuses as determined by the Compensation
Committee in its sole discretion ("Discretionary Performance Bonuses").
Discretionary Performance Bonuses (if any) shall be payable at the same time
bonuses are payable to the Company's senior executives generally in accordance
with the Company's policies in effect. The Executive's Discretionary Performance
Bonus shall be up to a maximum of 65% of Executive’s Base Salary and shall be
based on the performance of the Company and the Executive. The Executive's
Discretionary Performance Bonus pertaining to the remainder of fiscal year 2014
shall be pro-rated based on the period from the Commencement Date through the
last day of the 2014 fiscal year (the "2014 Prorated Discretionary Performance
Bonus"). To have earned, and be eligible to receive a Discretionary Performance
Bonus for any given year, the Executive must be employed by the Company on the
day such Discretionary Performance Bonus for such year is paid (the
"Discretionary Performance Bonus Vesting Date"). The Executive shall not be
deemed to have earned or be entitled to (and shall not receive) any annual
Discretionary Performance Bonus, or any pro-rata portion of any Discretionary
Performance Bonus for a given year if the Executive's employment terminates for
any reason (whether by the Company or the Executive) prior to the Discretionary
Performance Bonus Vesting Date. All Discretionary Performance Bonuses will be
subject to the terms and conditions of the “Body Central Corporation 2012 Annual
Incentive Plan” and any amendments thereto. Furthermore, all Discretionary
Performance Bonuses will be paid no later than June 30 in the year following the
performance year on which the bonus is based.
(c)    Benefit Plans. The Company acknowledges that Executive will be subject
to, and eligible in accordance with, those benefit plans applicable to senior
executives, including, without limitation, those related to equity, 401(k)
salary reduction, and health and welfare..
(d)    Paid Time Off and Holidays. Executive will be given a one time immediate
grant of 200 hours accrued paid time off (“PTO”) available for his immediate use
for holidays and pre-planned vacations. Thereafter, and after completion of
ninety (90) days of continuous employment with the Company, the Executive will
begin to accrue paid time off (“PTO”) at a rate equal to 31 days per accrual
year. PTO can be used in increments of 8 hours for time off for any personal
purpose (i.e. vacation or illness) and to receive pay for Company recognized
holidays when the office is closed. Vacations may be taken at the Executive's
discretion at such times as are not inconsistent with the reasonable business
needs of the Company and do not interfere with the performance of the
Executive's duties to the Company. Accrual, use, and payment of PTO will be in
accordance with the Company’s written policies.
(e)    Professional Fees and Expenses. The Company shall reimburse Executive for
all reasonable professional fees and business expenses directly related to the
Executive’s position and

2



--------------------------------------------------------------------------------

Exhibit 10.1

scope of responsibility subject to the limitations and requirements for
reimbursement in the Company’s written policies.
(f)     Relocation/Commuting Reimbursement. From July 1 through December 31,
2014, the Company will reimburse the Executive for reasonable travel and lodging
expenses related to the Executive’s travel between Ohio and the Corporate office
in Jacksonville, Florida. Thereafter, the Executive will be responsible for all
expenses related to his commute to and from the Corporate office. In addition,
provided the Executive relocates his personal residence to the Jacksonville
Florida area no later than June 30, 2016, the Company will reimburse the
Executive for reasonable and customary relocation expenses up to a maximum of
$30,000 total towards the cost of such relocation. The Executive’s reimbursement
of these expenses are subject to the limitations and requirements of the
Company’s written policies, including the provision of invoices and proof of
payment substantiating such expenses. All reimbursements not considered
tax-exempt will be grossed-up to account for all applicable taxes. The Executive
acknowledges that all reimbursements under this provision constitute an advance
of funds which the Company is not otherwise obligated to provide to the
Executive for services rendered.
(g)    Merchandise Discount. The Executive is eligible to receive a 40%
merchandise discount off the retail price for items purchased in the Company’s
stores for the Executive, or by the Executive as a gift for a friend or
relative. All merchandise discount sales are subject to the terms and conditions
of the Company’s written policies.
3.Termination. The Executive's employment may be terminated without any breach
of this Agreement under the following circumstances:
(a)    Death. The Executive's employment shall terminate upon the Executive's
death.
(b)    Disability. The Company may terminate the Executives employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s position with or without reasonable accommodation for a total period
of 180 days in any 12-month period (which need not be consecutive), or for 90
consecutive days. If any question arises as to whether the Executive is disabled
so as to be unable to perform the essential functions of the Executive’s
position with or without reasonable accommodation, the Executive may, and at the
request of the Company shall, submit to the Company medical documentation and a
Fitness for Duty or other appropriate form authorized by the Company, and
completed by either the Executive’s treating physician if approved by the
Company, or a physician selected by the Company to whom the Executive or the
Executive’s guardian has no reasonable objection, which provides sufficient
information for the Company to determine whether the Executive is disabled under
this Paragraph 3(b), and how long such disability is expected to continue. The
Executive, or guardian, shall cooperate with any reasonable request of the
Company or physician in connection with the provision of such information. If
the Company has good faith reason to question the appropriateness or accuracy of
an initial completed Fitness for Duty form under this provision, then the
Company, at its own expense, may request a second opinion from a physician with
an equivalent or superior medical discipline (i.e. cardiology or orthopedics).
If after a reasonable period of time the Executive fails to submit the required
and completed Fitness for Duty form(s) requested by the Company, then the
Company may terminate the Executive for cause under paragraph 3(c) of this
agreement. Nothing

3



--------------------------------------------------------------------------------

Exhibit 10.1

in this provision shall be construed to waive the Executive’s rights, if any,
under the law including, without limitation, the Family and Medical Leave Act,
and the American’s with Disabilities Act.
(c)     Termination by Company for Cause. The Company may terminate the
Executive's employment at any time for Cause. For purposes of this Agreement,
"Cause" shall mean:
(i)conduct by or at the direction of the Executive constituting a material act
of misconduct in connection with the performance of the Executive's duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes;
(ii)commission by the Executive of any felony or misdemeanor that relates to the
Executive’s performance of his duties, including but not limited to crimes
involving moral turpitude, deceit, dishonesty, fraud or substance abuse. The
Board of Directors will have the sole discretion to decide whether it has reason
to believe the Executive has engaged in such activity based on a reasonable
investigation and reliable evidence, such as but not limited to, written witness
statements, information in an arrest record corroborated by additional
information, the Executive’s admission, indictment, conviction, plea of nolo
contendre, or a jury verdict;
(iii)any conduct by or at the direction of the Executive constituting a breach
of the Executive's duty of loyalty or fiduciary duty owing to the Company or any
of its subsidiaries or affiliates;
(iv)any conduct by or at the direction of the Executive that would reasonably be
expected to result in material injury or reputational harm to the Company or any
of its subsidiaries or affiliates if the Executive were retained in the
Executive's position;
(v)continued non-performance by the Executive of the Executive's duties or
responsibilities hereunder (other than by reason of the Executive's physical or
mental illness, incapacity or disability);
(vi)a material breach by the Executive of this Agreement or of any other
agreement between the Executive (on the one hand) and the Company or any of its
subsidiaries or affiliates (on the other hand);
(vii)a material violation by the Executive, as determined in the discretion of
the Board of Directors, of any of the Company's written employment policies,
including the Company’s sexual harassment, discrimination, or retaliation
policies, or “Body Central’s Code of Business Conduct and Ethics” policy;
(viii)the Executive's failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities
or the inducement of others to fail to cooperate, within 5 days after being
instructed by the Company in writing to cooperate, or the willful destruction or
failure to preserve documents or other materials known to be relevant to such
investigation, or the inducement of others to destroy or fail to preserve
documents or other materials in connection with such investigation;

4



--------------------------------------------------------------------------------

Exhibit 10.1

(ix)the Executive’s failure to cooperate with the provision of medical
information requested pursuant to paragraph 3(b) of this Agreement; or
(x)termination by the Executive of the Executive's employment without Good
Reason on fewer than thirty (30) days' advance written notice;
provided, however, that as to subparagraphs (iii) through (vi) and (ix) above,
if the basis for Cause is curable, the Company must provide written notice to
Executive of the applicable Cause and provide Executive 30 days in which to cure
such alleged Cause, and Cause shall only be established if Executive then fails
to cure. If, however, the Cause is or becomes incurable, then the Company has no
obligation to provide Executive with a 30 day cure notice or period, and may
proceed immediately to termination for Cause.
(d)    Termination by the Company Without Cause. The Company may terminate the
Executive's employment at any time without Cause. Any termination by the Company
of the Executive's employment under this Agreement that does not constitute a
termination by the Company for Cause under Paragraph 3(c) and does not result
from the death or disability of the Executive under Paragraph 3(a) or (b) or
from an Accelerated Resignation (as defined below in Paragraph 3(g)) shall be
deemed a termination without Cause.
(e)    Termination by the Executive. The Executive may terminate the Executive's
employment at any time for any reason, including but not limited to Good Reason,
subject to applicable notice periods and requirements. For purposes of this
Agreement, "Good Reason" shall mean that the Executive has complied with the
Good Reason Process (hereinafter defined) following the occurrence of any of the
following events:
(i)    a material dimunition in the Executive's responsibilities, authority or
duties;
(ii)    a material diminution in the Executive's Base Salary except for
across-the-board salary reductions based on the Company's financial performance
similarly affecting all or substantially all senior management employees of the
Company;
(iii)    the Company’s failure to provide equity compensation as set forth in,
or commensurate with, the proposal set forth on the attached Exhibit A.
(iv)    a material change in the geographic location at which the Executive
provides services to the Company; or
(v)    the material breach of this Agreement by the Company.
"Good Reason Process" shall mean that (i) the Executive reasonably determines in
good faith that a Good Reason Condition has occurred; (ii) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
Condition within 30 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company's efforts, for a period not
less than 30 days following such notice (the "Cure Period"), to remedy the Good
Reason Condition; (iv) notwithstanding such efforts, the Good Reason Condition
continues to exist; and (v) the Executive gives Notice of

5



--------------------------------------------------------------------------------

Exhibit 10.1

Termination of the Executive's employment within 60 days after the end of the
Cure Period. If the Company cures the Good Reason Condition during the Cure
Period, Good Reason shall be deemed not to have occurred.
(f)    Notice of Termination. Except for termination as specified in Paragraph
3(a), any termination of the Executive's employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.
(g)    Date of Termination. "Date of Termination" shall mean: (i) if the
Executive's employment is terminated on account of the Executive's death under
Paragraph 3(a), the date of the Executive's death; (ii) if the Executive's
employment is terminated on account of the Executive's disability under
Paragraph 3(b) or by the Company for Cause under Paragraph 3(c), the date on
which Notice of Termination is given; (iii) if the Executive's employment is
terminated by the Company under Paragraph 3(d), 30 days after the date on which
a Notice of Termination is given; (iv) if the Executive's employment is
terminated by the Executive under Paragraph 3(e) without Good Reason, 30 days
after the date on which a Notice of Termination is given, and (v) if the
Executive's employment is terminated by the Executive under Paragraph 3(e) with
Good Reason, 30 days after the date on which a Notice of Termination is given
after the end of the Cure Period. Notwithstanding the foregoing, (i) in the
event that the Executive gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination to any earlier
effective date (an "Accelerated Resignation") and such Accelerated Resignation
shall not result in or be treated as a termination by the Company for purposes
of this Agreement; and (ii) in the event that the Company terminates the
Executive's employment without Cause under Paragraph 3(d), the Company may
unilaterally accelerate the Date of Termination to any earlier effective date
provided that the Company continues to pay the Executive the Base Salary for the
30-day period immediately following the date on which a Notice of Termination is
given to the Executive.
4.Compensation Upon Termination.
(a)    Termination Generally. If the Executive's employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive's authorized representative or estate) (i) any Base Salary
earned through the Date of Termination payable in the same manner described in
Paragraph 2(a); (ii) unpaid expense reimbursements (subject to, and in
accordance with, Paragraph 2 of this Agreement); and (iii) any vested benefits
the Executive may have under any employee benefit plan through the Date of
Termination, which vested benefits shall be paid and/or provided in accordance
with the terms of such employee benefit plan.
(b)    Termination by the Company Without Cause or by the Executive with Good
Reason. If the Executive's employment is terminated by the Company without Cause
as provided in Paragraph 3(d), or the Executive terminates the Executive's
employment for Good Reason as provided in Paragraph 3(e), then subject to the
Executive signing a general release of claims in favor of the Company and
related persons and entities in a form and manner satisfactory to the Company
(the "Release", which will be provided to the Executive within seven days after
any notification of termination) and the expiration of the seven-day revocation
period for the Release, the Company shall pay the Executive an amount equal to
12 months of the Executive's final Base Salary (the "Severance Amount").

6



--------------------------------------------------------------------------------

Exhibit 10.1

The Severance Amount shall be paid out in substantially equal installments in
accordance with the Company's payroll practices and schedule over 12 months,
beginning on the first payroll date that occurs after the 35th day after the
Date of Termination. Solely for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), each installment payment is considered a
separate payment. Notwithstanding the foregoing, if the Executive breaches any
of the provisions contained in Paragraphs 6-7 of this Agreement, all payments of
the Severance Amount shall immediately cease and the Company will have satisfied
its obligations under this Paragraph 4(b). In addition, if the Executive obtains
alternative employment at a senior executive level within the 12 month Severance
period, the Executive will be obligated to immediately notify the Company’s CEO,
and the Company’s obligations to pay any remaining severance shall cease, and
the Company will have satisfied its obligations under this paragraph.
(c)    Expiration/Non-Renewal of the Agreement by the Company. For the

avoidance of doubt, a non-renewal of this Agreement by the Company (in
accordance with Paragraph 1(a) above) will constitute a termination of
employment by the Company such that the severance provisions of Paragraph 4(b)
will apply.
5.Section 409A.
(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive's separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a "specified
employee" within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any portion of the Severance Amount that the Executive becomes
entitled to under this Agreement on account of the Executive's separation from
service does not fall under the Short-Term Deferral or Separation Pay exceptions
to 409A, and thus would be non-qualified deferred compensation subject to
Section 409A and required to be delayed under Section 409A(a)(2)(B)(i) of the
Code, the payment of such non-qualified deferred compensation shall not be made
until the date that is the earlier of (A) six months and one day after the
Executive's separation from service, or (B) the Executive's death. Any delayed
payment that was otherwise payable on an installment basis, will be paid in a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
(c)    To the extent that any payment or benefit described in this Agreement
constitutes "non-qualified deferred compensation" under Section 409A of the
Code, and to the extent that such

7



--------------------------------------------------------------------------------

Exhibit 10.1

payment or benefit is payable upon the Executive's termination of employment,
then such payments or benefits shall be payable only upon the Executive's
"separation from service." The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h).
(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.
6.Work Made for Hire. The Executive and the Company agree that the Executive may
make inventions or create other Intellectual Property (as further defined below)
in the course of the Executive's duties and agree that in this respect the
Executive has a special responsibility to further the interests of the Company.
(a)    For purposes of this Agreement, the term "Intellectual Property" shall

include, without limitation: all patents, registered designs, trade marks and
service marks (whether registered or not and including any applications for the
foregoing), copyrights, design rights, database rights and all other
intellectual property and similar proprietary rights subsisting in any part of
the world (whether or not capable of registration) and including (without
limitation) all such rights in materials, works, prototypes, inventions,
discoveries, techniques, computer programs, source codes, data, technical,
commercial or confidential information, trading, business or brand names,
goodwill or the style of presentation of the goods or services or any
improvement of any of the foregoing and the right to apply for registration or
protection of any of them and in existing applications for the protection of any
of the above.
(b)    Any invention, improvement, design, process, information, copyright

work, computer program, trade mark, trade name or get-up, work or other output
made, created or discovered by the Executive during the employment, whether
capable of being patented or registered or not and whether or not made or
discovered in the course of the Executive's employment, in conjunction with or
in any way affecting or relating to the business of the Company, or capable of
being used or adapted for use in or in connection with such business, together
with all Intellectual Property subsisting therein, (the "Intellectual Property
Rights") shall be disclosed immediately to the Company and shall, to the fullest
extent permitted by applicable law, be deemed "work made for hire" and belong to
and be the absolute property of the Company, and the Executive hereby assigns to
the Company with full title

8



--------------------------------------------------------------------------------

Exhibit 10.1

guarantee and by way of present assignment of future rights, all such copyright,
database rights, design rights, and any other Intellectual Property capable of
assignment by way of present assignment of future rights, which may fall within
the definition of the Intellectual Property Rights absolutely for the full term
of those rights.
(c)    If and whenever required so to do by the Company the Executive shall at
the expense of the Company:
(i)    Apply or join with the Company in applying for patent or other protection
or registration in the United States and/or in any other part of the world for
any Intellectual Property Rights; and
(ii)    Execute all instruments and do all things necessary for vesting all
Intellectual Property Rights (including such patent or other protection or
registration when so obtained) and all right, title and interest to and in them
absolutely, with full title guarantee and as sole beneficial owner, in the
Company or in such other person as the Company may specify.
(d)    The Executive irrevocably and unconditionally waives all rights under any
applicable law respecting copyright, in connection with the Executive's
authorship of any existing or future copyright work in the course of the
employment, in whatever part of the world such rights may be enforceable.
(e)    The Executive irrevocably appoints the Company to be the Executive's
attorney in the Executive's name and on the Executive's behalf to execute any
such instrument or do any such thing and generally to use the Executive's name
for the purpose of giving to the Company the full benefits of this clause. A
certificate in writing in favor of any third party signed by any director or by
the Secretary of the Company that any instrument or act falls within the
authority conferred by this Agreement shall be conclusive evidence that such is
the case.
7.Restrictive Covenants.
(a)    Confidential and Proprietary Information. The Company has spent extensive
time and effort identifying and developing trade secrets, customer
relationships, client relationships, supplier relationships, goodwill and
economic advantage, other business initiatives and other confidential
information (as further defined below, the "Proprietary Information"). The
Executive acknowledges and understands that the Executive will have access to
such Proprietary Information solely as a byproduct of the Executive's employment
with the Company. The Executive agrees that, at all times during the Executive's
employment with the Company, and at any time thereafter and without regard to
when or for what reasons such employment terminates, the Executive shall not
disclose any such Proprietary Information to any person outside the Company or
utilize such Proprietary Information to compete against the Company unless such
disclosure is (1) necessary for the Executive to perform the Executive's duties
as an employee of (and only while employed by) the Company, (2) in response to a
valid subpoena or order by a court or other governmental body, or (3) otherwise
required by law or regulation. In the event that the Executive receives a
subpoena or similar demand to disclose Proprietary Information, the Executive
shall promptly notify the Company so that the Company shall have the ability to
seek an appropriate protective order prior to the Executive making any
disclosure in response to such subpoena or demand. For purposes of this
Agreement, "Proprietary Information" shall include, without limitation:

9



--------------------------------------------------------------------------------

Exhibit 10.1

(vi)     The identity of any current or prospective customers, clients,
suppliers or vendors;
(vii)    Information relating to the business, products, affairs and finances

of the Company, for the time being confidential to it;
(viii)    Technical data and know-how relating to the business of the Company;
(ix)    Any non-public information relating to the Company's technology,
marketing and business plans or strategies;
(x)    Any management accounting or other similar financial

information that would typically be included in the financial statements of the
Company, including, without limitation, the amount of the assets, liabilities,
net worth, revenues or net income, in accordance with all laws and regulations
to the Company as to when such information can and must remain confidential, and
provided that such information will no longer be considered Proprietary
Information at any time the Company is legally obligated to publicly disclose
the information;
(xi)    Names and addresses of any of the Company's customers, clients,
suppliers, vendors and employees, and details of any independent contractor or
agency arrangements;
(xii)    Non-public information relating to legal and professional dealings,
real property, tangible property, finances, business, and investment activities,
and other personal affairs of the Company;
(xiii)    Any and all books, notes, memoranda, records, correspondence,
documents, computer and other discs and tapes, data listings, codes, designs,
drawings and other documents and materials (whether made or created by the
Executive or otherwise) relating to the business of the Company or any of its
principals; and
(xiv)    Any other non-public information gained in the course of the
Executive's employment with the Company that could reasonably be expected to
prove harmful to the Company if disclosed to third parties, including without
limitation, any information that is required by law or regulation to remain
confidential, or any information that could be reasonably expected to aid a
competitor or potential competitor of the Company. For purposes of this
Agreement, "Proprietary Information" shall not include information that (I) was
otherwise in the Executive's possession prior to the Company’s disclosure of
Proprietary Information to Executive as evidenced by Executive's written
records; (2) is disclosed to the Executive by a third party who is lawfully in
possession of such information and who is not in violation of any contractual,
legal or fiduciary obligation to the Company with respect to such information;
or (3) is or becomes part of the public domain other than through the breach of
this Agreement.

10



--------------------------------------------------------------------------------

Exhibit 10.1

(b)    Property. The Executive agrees that the Executive will not make or retain
any originals, copies or reproductions of or excerpts from any of the
Proprietary Information for the Executive’s use or the use of others, except for
the Executive's use for the benefit of the Company in the course of and in
connection with the Executive's employment with the Company. On request by the
Company or on termination of the Executive's employment with the Company, the
Executive will immediately deliver to the Company all tangible property that
embodies or contains any Proprietary Information, including books, notes,
memoranda, records, correspondence, documents, computer and other discs and
tapes, data listings, codes, designs, drawings and other documents and materials
relating to the business of the Company, whether prepared or developed by or
with the assistance of the Executive or otherwise coming into the Executive's
possession, custody or control and shall certify that all such property has been
handed over on request by the Company; provided however, that the Executive may
retain (and make copies of) the Executive's personal non-business-related
correspondence files and documents relating to the Executive's personal
compensation, benefits, and obligations.
(c)    Nondisclosure to the Company. The Executive represents and warrants that
the Executive has not disclosed and will not disclose to the Company any trade
secrets or other confidential or proprietary information that may not lawfully
be so disclosed by the Executive, by virtue of the ownership of the same by
another person or entity or otherwise.
(d)    Confidential Information of Third Parties. The Executive acknowledges and
understands that, in dealing with third parties with which the Company has
business relations or potential business relations, the Company may receive
confidential and proprietary information and materials from such third parties
subject to the Company's agreement to maintain the confidentiality thereof and
to require the Company's employees and consultants to do so. The Executive
agrees to treat all such information and materials as Proprietary Information
subject to this Agreement.
(e)    Non-Disparagement.
(i)    By The Executive. The Executive agrees that the Executive will not,
whether during or after the Executive's employment with the Company, make any
statement, orally or in writing, regardless of whether such statement is
truthful, nor take any action, that (i) in any way could disparage the Company
or any principals, officers, executives, directors, partners, managers, members,
employees, representatives, agents, or investors of the Company, or which
foreseeably could harm the reputation or goodwill of any of those persons or
entities, or (ii) in any way, directly or indirectly, could knowingly cause or
encourage or condone the making of such statements or the taking of such actions
by anyone else. Nothing in this provision prevents, or is intended to prevent
the Executive from making good faith reports or complaints of violations of the
law to an appropriate government agency or through other legal process.
(ii)    By The Company’s Executives, Officers and Board of Directors. The
Company agrees that when Executive’s Separation is announced to its Executives,
Officers and Board of Directors, the CEO and Board Chair of the Company will
jointly issue a written directive to its Executives, Officers, and Board Members
directing them not to make any statements, orally or in writing, regardless of
whether such statement is truthful, nor take any action, that (i) in any way
could disparage the Executive, or which foreseeably could harm the reputation of
Executive or (ii) in any way, directly or indirectly, could knowingly cause or
encourage or condone the making of such statements or the

11



--------------------------------------------------------------------------------

Exhibit 10.1

taking of such actions by anyone else. Once the written directive is issued, the
Company will have fully satisfied its obligations under this provision.
(f)    Nonsolicitation of Suppliers and Customers. The Executive agrees that
during the Executive's employment with the Company, and for a period of twelve
(12) months following the termination of the Executive's employment with the
Company for whatever reason, the Executive shall not, without the prior written
consent of the Company, solicit, divert or appropriate, or attempt to solicit,
divert or appropriate, to a Competing Business, any individual person, firm,
corporation or other entity that was an actual or prospective supplier or large
volume customer of the Company. For purposes of this Paragraph 7(f), consent on
the part of the Company means the written, signed consent of the Chief Executive
Officer of the Company. For purposes of this provision, “solicit” means to
suggest, ask, request, or otherwise encourage, whether or not the Executive
initiates the communication, or even if the communication is initiated by a
supplier or customer of the Company. If the Executive is approached or contacted
in any way, directly or indirectly, by an individual or entity who the Executive
may not solicit under this paragraph 7(f), the Executive must, without violating
any provision of this Agreement, advise such person or entity that the Executive
cannot and will not discuss a business relationship or doing business with the
person, and he may also not refer the individual to another person or entity who
has no such restrictions. The Executive further represents that the Executive's
fulfillment of the obligations set forth in this paragraph 7(f) shall not cause
the Executive any substantial economic hardship or render the Executive
unemployable within the industry either during or after the nonsolicitation
period.
(g)    Nonsolicitation of Employees. The Executive agrees that while the
Executive is employed as an employee of the Company and for a period of twelve
(12) months after the termination of the Executive's employment with the Company
for whatever reason, the Executive shall not hire, solicit, recruit, induce,
entice or procure, directly or indirectly, on the Executive's own account or on
behalf of any third party, any officer, executive, director, partner, principal,
member, employee, representative, agent, consultant or other independent
contractor of the Company or any person who was an officer, executive, director,
partner, principal, member, employee, representative, agent, consultant or other
independent contractor of the Company at any time during the final year of the
Executive's employment with the Company, to invest with, or work for the
Executive or any person or entity with which the Executive is or intends to be
affiliated or encourage any such person to terminate his or her employment or
other relationship with the Company, without the express written consent of the
Company. For purposes of this Paragraph 7(g), consent on the part of the Company
means the written, signed consent of the Chief Executive Officer of the Company.
For purposes of this provision, “solicit” means to suggest, ask, request, or
otherwise encourage, whether or not the Executive initiates the communication,
or even if the communication is initiated by an third party, any officer,
executive, director, partner, principal, member, employee, representative,
agent, consultant or other independent contractor of the Company. If the
Executive is approached or contacted in any way, directly or indirectly, by an
individual who the Executive may not solicit under this paragraph 7(g), the
Executive must, without violating any provision of this Agreement, advise such
person that the Executive cannot and will not discuss a business relationship or
doing business with the person, and he may also not refer the individual to
another person or entity who has no such restrictions.
(h)    Conflicts of Interest Noncompetition. The Executive agrees that while the
Executive is employed as an employee of the Company and for a period of twelve
(12) months after the termination of the Executive's employment with the Company
for whatever reason, the Executive shall

12



--------------------------------------------------------------------------------

Exhibit 10.1

not, directly or indirectly, own an interest in, join, carry on or be engaged
in, operate, control or participate in, or be connected as an officer, employee,
agent, independent contractor, consultant, partner, member, manager, shareholder
or principal with, any corporation, partnership, limited liability company,
proprietorship, association, business or other entity or person engaged in any
Competing Business without the express written consent of the Company. As used
herein, "Competing Business" means, anywhere in the United States, any business
which has a principal line of business engaged in, or which derives a
substantial portion of its revenue from, the retail sale of young women's'
clothing, accessories or footwear, through stores, catalogues or the Internet.
For purposes of this paragraph 7(h), consent on the part of the Company means
the written, signed consent of the Chief Executive Officer of the Company. The
Executive further represents that the Executive's fulfillment of the obligations
set forth in this paragraph shall not cause the Executive any substantial
economic hardship or render the Executive unemployable within the industry
either during or after the noncompetition period.
(i)    Enforcement of Restrictive Covenants.
(A)    Injunctive Relief and Damages. Without limiting the right of the Company
to pursue all other legal and equitable remedies available for violation by the
Executive of the covenants contained in this Paragraph 7, it is expressly agreed
by the Executive and the Company that other remedies cannot fully compensate the
Company for any violation by the Executive of the covenants contained in this
Paragraph 7 and that the Company shall be entitled to injunctive relief, without
the necessity of proving actual monetary loss, to prevent any such violation or
any continuing violation thereof. The failure of the Company to seek immediate
injunction, enforce this Agreement or to assert a violation of any provision of
this Agreement in a particular situation will not be regarded as a waiver of the
Company’s rights under this Agreement, or a waiver of rights if there are any
subsequent breaches by the Executive of the same or another provision. Nothing
in this Agreement shall be construed as prohibiting the Company from pursuing
any other rights or remedies at law or in equity available for such breach or
threatened breach of the provisions of these Restrictive Covenants, including
the recovery of damages, and all such rights and remedies shall be cumulative.
The Company and the Executive further agree that all Severance or other payments
still payable under this Agreement shall immediately cease and shall no longer
be an obligation of the Company in the event of any violation of these
Restrictive Covenants which is not cured (if such breach can be cured) within
(10) days of written notice by the Company to the Executive of such violation or
of a willful and material violation of the Restrictive Covenants. The Company
and the Executive further agree that such forfeiture shall not be deemed to be
liquidated damages for breach of such Restrictive Covenants.
(B)    Obligations Survive. No change in the Executive’s duties or compensation
shall affect his obligations under these Restrictive Covenants, and the
Executive understands that termination of the Executive’s employment with the
Company, for any reason, will not in any way affect his obligations under these
Restrictive Covenants, and they remain in effect after the Executive’s
termination for any reason. If the Executive breaches the non-competition or
non-solicitation Restrictive Covenants, the restricted period applicable to the
breached covenant will be extended by the period of time between the Executive’s
separation of employment with the Company and the date a court of competent
jurisdiction enters into a temporary or permanent injunction restraining further
breach of the covenant.

13



--------------------------------------------------------------------------------

Exhibit 10.1

(C)     Blue Penciling Permitted. If a court of competent jurisdiction
determines that any of the restrictions in this Agreement are overly broad or
unenforceable as written, then the Executive shall agree to modification of the
affected restrictions to permit enforcement to the maximum extent allowed by
law.
(D)    Assignment. Any successor or assignee of the Company is authorized to
enforce the Restrictive Covenants as if the name of such successor or assignee
replaced the Company throughout this Agreement. Since this Agreement is specific
to the Executive, the Executive may not assign any rights under this Agreement
to another entity or person. This Agreement will inure to the benefit of the
successors and assigns of the Company.
(E)    Attorneys’ Fees and Costs. In the event of litigation regarding these
Restrictive Covenants, the prevailing party shall be entitled to recover from
the non-prevailing party all costs incurred, including reasonable attorney’s
fees in enforcing the provisions of this Agreement as provided in Fla. Stat.
§542.335(1)(k).
8.Litigation and Regulatory Cooperation. During and after the Executive's
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or that may be brought
in the future against or on behalf of the Company that relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive's full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive's employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out of pocket expenses incurred in
connection with the Executive's performance of obligations pursuant to this
paragraph.
9.Third Party Agreements.
(a)    The Executive represents to the Company that the Executive's employment
with the Company and the performance of the Executive's duties for the Company
will not violate any obligations the Executive may have to any previous employer
or other party. In the Executive's work for the Company, the Executive will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and the Executive will not
bring to the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous employer
or other party (except as the Executive is authorized by such previous employer
or other party).
(b)    The Executive agrees to indemnify the Company against any suits, claims

or demands against the Company by any person or entity asserting that: (1) an
agreement exists which precludes the Executive's employment with the Company
and/or the performance of the Executive's duties for the Company as contemplated
by this Agreement; or (2) that the Executive disclosed or made

14



--------------------------------------------------------------------------------

Exhibit 10.1

use of any information in violation of any agreements with or rights of any
previous employer or other party.
10.Arbitration of Disputes. Except as provided in the last sentence of this
Paragraph 10, to the fullest extent permitted by law, the Company and the
Executive agree to waive their rights to seek remedies in court, including any
right to a jury trial. The Company and the Executive agree that any dispute
between or among them or their subsidiaries, affiliates or related entities
arising out of, relating to or in connection with this Agreement or the
Executive's employment with the Company, will be resolved in accordance with a
two-step dispute resolution procedure involving: (1) Step One: non-binding
mediation, and (2) Step Two: binding arbitration under the Federal Arbitration
Act, 9 U. S.C. section 1 et. seq., or state law, whichever is applicable. Any
such mediation or arbitration hereunder shall be conducted in any forum and form
agreed upon by the parties or, in the absence of such an agreement, under the
auspices of the American Arbitration Association ("AAA") pursuant to its then
current Employment Arbitration Rules (a copy of which is available through AAA's
website, www.adr.org) and Mediation Procedures (the "AAA Employment Rules") (a
copy of which is available through AAA's website, www.adr.org). Notwithstanding
anything to the contrary in the AAA Employment Rules, the mediation process
(Step One) may be ended by either party to the dispute upon notice to the other
party that it desires to terminate the mediation and proceed to the Step Two
arbitration; provided, however, that neither party may so terminate the
mediation process prior to the occurrence of at least one (1) mediation session
with the mediator. No arbitration shall be initiated or take place with respect
to a given dispute if the parties have successfully achieved a mutually agreed
to resolution of the dispute as a result of the Step One mediation. The
mediation session(s) and, if necessary, the arbitration hearing shall be held in
Jacksonville, Florida or any other location mutually agreed to by the Parties
hereto. The arbitration (if the dispute is not resolved by mediation) will be
conducted by a single AAA arbitrator, mutually selected by the parties, as
provided for by the AAA Employment Rules. If required by law, the Company will
be responsible for the AAA charges, including the costs of the mediator and
arbitrator, otherwise the parties will share such charges equally. The Company
and the Employee agree that the arbitrator shall apply the substantive law of
Florida to all state law claims and federal law to any federal law claims, that
discovery shall be conducted in accordance with the AAA Employment Rules or as
otherwise permitted by law as determined by the arbitrator. The arbitrator's
award shall consist of a written statement as to the disposition of each claim
and the relief, if any, awarded on each claim. The Company and the Employee
understand that the right to appeal or to seek modification of any ruling or
award by the arbitrator is limited under state and federal law. Any award
rendered by the arbitrator will be final and binding, and judgment may be
entered on it in any court of competent jurisdiction in Jacksonville, Florida at
the time the award is rendered or as otherwise provided by law. Nothing in this
Agreement will bar a party from seeking an immediate temporary injunction with a
court of competent jurisdiction in order to preserve the status quo while
undergoing the process of mandatory mediation and arbitration.
11.Venue; Consent to Jurisdiction. To the extent that any court action is
permitted consistent with paragraph 10 of this Agreement, the parties hereby
agree that the exclusive forum and venue for such court action shall be the
State and Federal courts located in the State of Florida. The parties hereby
consent to the jurisdiction of the State Courts of the State of Florida and the
United States District Court for the Middle District of Florida. Accordingly,
with respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

15



--------------------------------------------------------------------------------

Exhibit 10.1

12.Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law and net of any authorized deductions.
13.Successor to the Executive. This Agreement shall inure to the benefit of and
be
enforceable by the Executive's personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive's death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive's beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).
14.Assignment Successors and Assigns. Neither the Company nor the Executive
may make any assignment of this Agreement or any interest herein, by operation
of law or otherwise, without the prior written consent of the other party. For
purposes of this paragraph, consent on the part of the Company means the
written, signed consent of the Chief Executive Officer of the Company.
Notwithstanding the foregoing, the Company may assign its rights under this
Agreement without any such further consent of the Executive to any successor in
interest to the Company including in the event that the Company shall effect a
reorganization, consolidate with or merge into any other corporation, limited
liability company, partnership, organization or other entity, or transfer all or
substantially all of its properties or assets to any other corporation, limited
liability company, partnership, organization or other entity, in which event all
references to the "Company" shall be deemed to mean the assignee or a designated
affiliate of the assignee. The Executive hereby consents to such assignment as
set forth in the immediately preceding sentence and further acknowledges and
agrees that no further consent by the Executive is necessary to make such
assignment. This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
15.Entire Agreement. This Agreement constitutes the entire agreement between the
Executive and the Company, and supersedes any prior written or oral agreements
between the parties, concerning the subject matter hereof. There are no
representations, agreements, arrangements, or understandings, oral or written,
between the parties to this Agreement relating to the subject matter contained
in this Agreement, that are not fully expressed or specifically referenced
herein. This Agreement may not be modified or changed without the written,
signed and duly authorized consent of each party hereto. For purposes of this
paragraph, consent on the part of the Company means the written, signed and duly
authorized consent of the Chief Executive Officer of the Company.
16.Severability. If any portion or provision of this Agreement shall to any
extent be
declared illegal or unenforceable by a court or arbitrator of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. In the event that any portion or provision of
this Agreement is determined by a court or arbitrator of competent jurisdiction
to be unenforceable by reason of excessive scope as to geographic, temporal or
functional coverage, such provision will be deemed to extend only over the
maximum geographic, temporal and functional scope as to which it may be
enforceable.

16



--------------------------------------------------------------------------------

Exhibit 10.1

17.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive's employment with the
Company to the extent necessary to effectuate the terms contained herein.
18.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
19.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Employee at
the last address the Employee has filed in writing with the Company or, in the
case of the Company, at the Company's main offices, to the attention of the
Chief Executive Officer of the Company. Notices hereunder shall be effective on
the date of delivery in person or by courier or three (3) days after the date
mailed.
20.Governing Law. This is a Florida contract and shall be construed under and be
governed in all respects by the laws of the State of Florida, without giving
effect to the conflict of laws principles of the State of Florida. With respect
to any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Eleventh Circuit.
21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written,
BODY CENTRAL CORP.
                        
By:
/s/ Brian Woolf
Its:
CEO
Date:
8/1/2014
 
 
 
/s/ Richard L. Walters, Jr.
 
     Richard L. Walters, Jr.
Date:
8/1/2014




17



--------------------------------------------------------------------------------




Exhibit A


EQUITY GRANT PROPOSAL


Mr. Walters would be eligible to for a cumulative equity grant of 2,630,000
shares. This is comprised of the following:
 
•
A grant of 657,500 restricted stock shares based on the market close on his
first day of employment. This award will vest in annual installments – 33% on
the first anniversary (July 2015), 33% on the second anniversary (July 2016),
and 34% on the third anniversary (July 2017) - and will be subject to the terms
and conditions of the “Body Central Corp. Amended and Restated 2006 Equity
Incentive Plan” as amended by the incoming Board of Directors and his individual
award agreement.

 
In addition, Mr. Walters will be eligible for three performance based stock
awards as follows:
 
•
A grant of 657,500 restricted stock shares that will vest upon the successful
completion of four (4) consecutive quarters of positive cash flow subject to the
terms and conditions of the “Body Central Corp. Amended and Restated 2006 Equity
Incentive Plan” as amended by the incoming Board of Directors and his individual
award agreement.

 
•
A grant of 657,500 restricted stock shares that will vest when Body Central
achieves free cash flow equivalent to $20 million dollars of EBITDA; subject to
the terms and conditions of the “Body Central Corp. Amended and Restated 2006
Equity Incentive Plan” as amended by the incoming Board of Directors and his
individual award agreement.

 
•
A grant of 657,500 restricted stock shares that will vest when Body Central
achieves free cash flow equivalent to $40 million dollars of EBITDA; subject to
the terms and conditions of the “Body Central Corp. Amended and Restated 2006
Equity Incentive Plan” as amended by the incoming Board of Directors and Mr.
Walters’ individual award agreement.




